People v Bush (2020 NY Slip Op 04316)





People v Bush


2020 NY Slip Op 04316


Decided on July 29, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 29, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

JOHN M. LEVENTHAL, J.P.
SHERI S. ROMAN
JEFFREY A. COHEN
ROBERT J. MILLER, JJ.


2018-02143
 (Ind. No. 3895/17)

[*1]The People of the State of New York, respondent,
vJeffery Bush, appellant.


Janet E. Sabel, New York, NY (Ying-Ying Ma of counsel), for appellant.
Eric Gonzalez, District Attorney, Brooklyn, NY (Leonard Joblove, Solomon Neubort, and Arieh Schulman of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Kings County (William Miller, J.), rendered November 28, 2017, convicting him of criminal possession of a controlled substance in the seventh degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant contends that his plea was not knowing, voluntary, and intelligent because he was not advised at the time of the plea that his sentence would include a period of conditional discharge. The defendant's contention is unpreserved for appellate review because the defendant was made aware that he would be subject to a period of conditional discharge at the outset of the sentencing proceeding, and nonetheless failed to move to withdraw his plea or otherwise raise this issue prior to the imposition of the sentence (see People v Murray, 15 NY3d 725, 726-727; People v Ullah, 130 AD3d 759, 760; People v Carr, 127 AD3d 1503, 1504-1505). Under the circumstances of this case, we decline to reach the issue in the exercise of our interest of justice jurisdiction.
LEVENTHAL, J.P., ROMAN, COHEN and MILLER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court